Exhibit 10(e)1

 

 

 

 

 

 

DEFERRED COMPENSATION PLAN FOR

OUTSIDE DIRECTORS OF MISSISSIPPI POWER COMPANY

Amended and Restated Effective January 1, 2008



SECTION 1

 

Purpose and Adoption of Plan

1.1

Adoption

Mississippi Power Company previously established the Deferred Compensation Plan
for Directors of Mississippi Power Company. The Plan was last amended and
restated January 1, 2000. The Plan has been amended from time to time including
this good faith amendment and restatement effective January 1, 2008 to comply
with Code Section 409A. Except as otherwise provided herein and consistent with
Sections 1.2 and 1.3, the terms of the Plan as in effect prior to the effective
date of this Plan shall continue to be applicable to deferrals made pursuant to
the Plan prior to January 1, 2008.

1.2

Pre-2005 Deferrals

Compensation paid to Directors and deferred under the Plan prior to January 1,
2005 shall be treated by the Company as not subject to Section 409A of the Code
and therefore “grandfathered.” The Account balance (plus earnings thereon) of
the “grandfathered” deferrals shall only be subject to the provisions of the
Plan in effect prior to January 1, 2005 as set forth in the Schedule of
Provisions for Pre-2005 Deferrals attached hereto. In accordance with transition
rules under Section 409A of the Code, Internal Revenue Service Notice 2005-1,
and any other applicable guidance from the Department of Treasury, the
provisions of the prior Plan are only intended to preserve the rights and
features of the “grandfathered” deferrals and are, therefore, not intended to be
“materially modified” with respect to any aspect of such rights and features.
Provisions of the prior Plan should be so construed whenever necessary or
appropriate.

1.3

409A Good Faith Period

For the period from January 1, 2005 to December 31, 2008, the Plan shall be
administered in good faith compliance with Section 409A of the Code. At a time
and in a manner determined by the Committee, Directors shall make timely
elections to conform to the Plan’s terms effective on and after January 1, 2008.
Such elections shall be made prior to January 1, 2008 and shall apply to
elections to defer Cash Compensation and/or Stock Retainer subject to Section
409A of the Code on and after January 1, 2005. In particular, such elections
shall establish the form and timing of commencement of distribution of amounts
in Deferred Compensation Accounts pursuant to a new Distribution Election. Such
elections are intended to meet the transition requirements of Section 409A of
the Code, Internal Revenue Service Notice 2005-1 and other related guidance
promulgated by the Department of Treasury.

SECTION 2

 

Definitions

2.1

“Beneficial Ownership” means beneficial ownership within the meaning of Rule
13d-3 promulgated under the Exchange Act.

2.2

“Board” or “Board of Directors” means the Board of Directors of the Company.

 

2



2.3

“Business Combination” means a reorganization, merger or consolidation or sale
of Southern with another corporation or an entity treated as a corporation for
United States federal income tax purposes.

2.4

“Cash Compensation” means the annual retainer fees and meeting fees payable to a
Director in cash pursuant to the terms of the Outside Directors Stock Plan for
the Southern company and its Subsidiaries.

2.5

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.

2.6

“Committee” means the entire board of directors, or such other committee as may
be designated by the Board to be responsible for administering the Plan.

2.7

“Common Stock” means the common stock of Southern including any shares into
which it may be split, subdivided, or combined.

2.8

“Company” means Mississippi Power Company, or any successor thereto.

2.9

“Company Change in Control” means the following:

 

(a)

The Consummation of an acquisition by any Person of Beneficial Ownership of 50%
or more of the combined voting power of the then outstanding Voting Securities
of the Company; provided, however, that for purposes of this Section 2.9, any
acquisition by an Employee, or Group composed entirely of Employees, any
qualified pension plan, any publicly held mutual fund or any employee benefit
plan (or related trust) sponsored or maintained by Southern or any corporation
Controlled by Southern shall not constitute a Change in Control;

 

(b)

Consummation of a reorganization, merger or consolidation of the Company (a
“Company Business Combination”), in each case, unless, following such Company
Business Combination, Southern Controls the corporation surviving or resulting
from such Company Business Combination; or

 

(c)

Consummation of the sale or other disposition of all or substantially all of the
assets of the Company to an entity which Southern does not Control.

2.10

“Compensation Payment Date” means the date on which compensation, including Cash
Compensation, and the Stock Retainer, is payable to a Director or compensation
which would otherwise be payable to a Director if an election to defer such
compensation had not been made.

2.11

“Consummation” means the completion of the final act necessary to complete a
transaction as a matter of law, including, but not limited to, any required
approvals by the corporation’s shareholders and board of directors, the transfer
of legal and beneficial title to securities or assets and the final approval of
the transaction by any applicable domestic or foreign governments or agencies.

 

3



2.12

“Control” means, in the case of a corporation, Beneficial Ownership of more than
50% of the combined voting power of the corporation’s Voting Securities, or in
the case of any other entity, Beneficial Ownership of more than 50% of such
entity’s voting equity interests.

2.13

“Deferred Cash Trust” means the Deferred Cash Compensation Trust for Directors
of The Southern Company and its Subsidiaries.

2.14

“Deferred Compensation Account” means the Prime Rate Investment Account, the
Phantom Stock Investment Account, the Deferred Stock Account and/or the Stock
Dividend Investment Account.

2.15

“Deferred Stock Account” means the bookkeeping account established under Section
7.3 on behalf of a Director and includes shares of Common Stock credited thereto
to reflect the reinvestment of dividends pursuant to Section 7.3(a)(iii).

2.16

“Deferred Stock Trust” means the Deferred Stock Trust for Directors of The
Southern Company and its Subsidiaries.

2.17

“Director” means a member of the Board.

2.18

“Distribution Election” means the designation by a Director of the manner of
distribution of the amounts and quantities held in the Director’s Deferred
Compensation Accounts upon the director’s termination from the Board pursuant to
Section 6.3.

2.19

“Effective Date” of the amendment and restatement means January 1, 2008.

2.20

“Employee” means an employee of Southern or any of its subsidiaries that are
“employing companies” as defined in the Southern Company Deferred Compensation
Plan as amended and restated effective January 1, 2005, and as may be amended
from time to time.

2.21

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.22

“Funding Change in Control” means any of the following:

 

(a)

The Consummation of an acquisition by any Person of Beneficial Ownership (during
the 12-month period ending on the date of the most recent acquisition by such
Person) of 35% or more of Southern’s Voting Securities; provided, however, that
for purposes of this subsection (a), the following acquisitions of Southern’s
Voting Securities shall not constitute a Funding Change in Control:

 

(i)

any acquisition directly from Southern,

 

(ii)

any acquisition by Southern,

 

(iii)

any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Southern or any corporation controlled by Southern,

 

4



 

(iv)

any acquisition by a qualified pension plan or publicly held mutual fund,

 

(v)

any acquisition by an employee of Southern or its subsidiary or affiliate, or
Group composed exclusively of such employees, or

 

(vi)

any Business Combination which would not otherwise constitute a Funding Change
in Control because of the application of clauses (i), (ii) and (iii) of this
Section 2.22(a);

 

(b)

The date a majority of members of the Southern Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Southern Board before the date of the appointment
or election;

 

(c)

The Consummation of a Business Combination, unless, following such Business
Combination, all of the following three conditions are met:

 

(i)

all or substantially all of the individuals and entities who held Beneficial
Ownership, respectively, of Southern’s Voting Securities immediately prior to
such Business Combination beneficially own, directly or indirectly, 50% or more
of the combined voting power of the Voting Securities of the corporation
surviving or resulting from such Business Combination, (including, without
limitation, a corporation which as a result of such transaction holds Beneficial
Ownership of all or substantially all of Southern’s Voting Securities or all or
substantially all of Southern’s assets) (such surviving or resulting corporation
to be referred to as “Surviving Company”), in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of
Southern’s Voting Securities;

 

(ii)

no Person (excluding any corporation resulting from such Business Combination,
any qualified pension plan, publicly held mutual fund, Group composed
exclusively of employees or employee benefit plan (or related trust) of
Southern, its subsidiaries or Surviving Company) holds Beneficial Ownership,
directly or indirectly, of 35% or more of the combined voting power of the then
outstanding Voting Securities of Surviving Company except to the extent that
such ownership existed prior to the Business Combination; and

 

(iii)

the majority of the members of the board of directors of Surviving Company
during the 12-month period following the Business Combination were members of
the Southern Board of Directors at the earlier of the date of execution of the
initial agreement, or of the action of the Southern Board of Directors,
providing for such Business Combination or such members of the board of
directors of the Surviving Company are directors whose appointment or election
was endorsed by a majority of the members of such Southern Board of Directors.

 

5



 

(d)

The Consummation of an acquisition by any Person of Beneficial Ownership (during
the 12-month period ending on the date of the most recent acquisition by such
Person) of 50% or more of the combined voting power of the then outstanding
Voting Securities of the Company; provided, however, that for purposes of this
Subsection 2.22(d), any acquisition by an employee of Southern or its subsidiary
or affiliate, or Group composed entirely of such employees, any qualified
pension plan, publicly held mutual fund or any employee benefit plan (or related
trust) sponsored or maintained by Southern or any corporation Controlled by
Southern shall not constitute a Funding Change in Control;

 

(e)

The Consummation of a reorganization, merger or consolidation of the Company
with another corporation (a “Funding Subsidiary Business Combination”), in each
case, unless, following such Funding Subsidiary Business Combination, Southern
Controls the corporation surviving or resulting from such Funding Subsidiary
Business Combination, or

 

(f)

The Consummation of the sale or other disposition of all or substantially all of
the assets of the Company to an entity that Southern does not Control; provided,
however, that for purposes of this subsection (f) the following sales or
dispositions otherwise described herein shall not constitute a Funding Change in
Control:

 

(i)

the sale or other disposition of all or substantially all of the assets of the
Company to Southern or to a shareholder of Southern in exchange for or with
respect to such shareholder’s stock of Southern;

 

(ii)

the sale of other disposition of all or substantially all of the assets of the
Company to a Person that owns, directly or indirectly, 50% or more of the total
value or voting power of the outstanding stock of Southern; or

 

(iii)

the sale or other disposition of all or substantially all of the assets of the
Company to an entity Controlled by shareholders of Southern that hold, directly
or indirectly, 50% or more of the total value or voting power of all of the
outstanding stock of Southern.

For purposes of this Section 2.22(f) “all or substantially all of the assets”
means at least 80% of the gross value of the assets of the entity immediately
before the acquisition.

2.23

“Funding Event” shall mean the occurrence of any of the following events as
administratively determined by the Southern Committee:

 

(a)

Southern or the Company has entered into a written agreement, such as, but not
limited to, a letter of intent, which, if Consummated, would result in a Funding
Change in Control;

 

(b)

Southern, the Company or any other Person publicly announces an intention to
take or to consider taking actions which, if Consummated, would result in a

 

6



Funding Change in Control under circumstances where the Consummation of the
announced action or intended action is legally and financially possible;

 

(c)

Any Person acquires Beneficial Ownership of fifteen percent (15%) or more of the
Common Stock; or

The Southern Board or the Company elects to otherwise fund the Deferred Cash
Trust and Deferred Stock Trust in accordance with the provisions of Section 9.

2.24

“Funding Subsidiary Business Combination” shall have the meaning set forth in
Section 2.22(e) hereof.

2.25

“Group” has the meaning set forth in Section 14(d) of the Exchange Act.

2.26

“Incumbent Board” means those individuals who constitute the Southern board of
directors as of January 1, 2008, plus any individual who shall become a director
subsequent to such date whose election or nomination for election by Southern’s
shareholders was approved by a vote of at least 75% of the directors then
comprising the Incumbent Board. Notwithstanding the foregoing, no individual who
shall become a director of the Southern board of directors subsequent to January
1, 2008, whose initial assumption of office occurs as a result of an actual or
threatened election contest (within the meaning of Rule 14a-11 of the
regulations promulgated under the Exchange Act) with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Southern board of directors
shall be a member of the Incumbent Board.

2.27

“Market Value” means the average of the high and low prices of the Common Stock,
as published in the Wall Street Journal in its report of New York Stock Exchange
composite transactions, on the date such Market Value is to be determined, as
specified herein (or the average of the high and low sale prices on the trading
day immediately preceding such date if the Common Stock is not traded on the New
York Stock Exchange on such date).

2.28

“Modification Delay” means that the election shall not take effect until twelve
(12) months after the date the election is made, the payment which is the
subject of the election shall be deferred five (5) years from the date
previously elected by the Director, and where applicable in the case of a
payment made pursuant to a fixed schedule or specified time, the election must
be made at least twelve (12) months prior to the time payment is scheduled to be
made.

2.29

“Participant” means a Director or former Director who has an unpaid Deferred
Compensation Account balance under the Plan.

2.30

“Participating Companies” means those companies that are affiliated with
Southern whose boards of directors have authorized the establishment of trust(s)
for the funding of their respective directors’ Deferred Compensation Accounts
under their respective Deferred Compensation Plans for Directors, including the
Company.

 

7



2.31

“Person” means any individual, entity or group within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act.

2.32

“Phantom Stock Investment Account” means the bookkeeping account established
pursuant to Section 7.2 in which a Director may elect to defer Cash Compensation
or make investments, and includes amounts credited thereto to reflect the
reinvestment of dividends.

2.33

“Plan” means the Deferred Compensation Plan for Outside Directors of Mississippi
Power Company as from time-to-time in effect.

2.34

“Plan Period” means the period designated in Section 5.

2.35

“Preliminary Change in Control” means the occurrence of any of the following as
determined by the Southern Committee:

 

(a)

Southern or the Company has entered into a written agreement, such as, but not
limited to, a letter of intent, which, if Consummated, would result in a
Southern Change in Control or a Company Change in Control, as the case may be;

 

(b)

Southern, the Company or any Person publicly announces an intention to take or
to consider taking actions which, if Consummated, would result in a Southern
Change in Control or a Company Change in Control under circumstances where the
Consummation of the announced action or intended action is legally and
financially possible;

 

(c)

Any Person becomes the Beneficial Owner of fifteen percent (15%) or more of the
Common Stock; or

 

(d)

The Southern Board of Directors or the Board of Directors of the Company has
declared that a Preliminary Change in Control has occurred.

2.36

“Prime Interest Rate” means the prime rate of interest as published in the Wall
Street Journal or its successor on the 1st day of the quarter.

2.37

“Prime Rate Investment Account” means the bookkeeping account established
pursuant to Section 7.1 in which a Director may elect to defer Cash Compensation
or make investments, the investment return on which is computed at the Prime
Interest Rate.

2.38

“Separation from Service” means a ceasing of the obligation to provide service
as a Director.

2.39

“Southern” means Southern Company.

2.40

“Southern Board” means the Board of Directors of Southern.

 

8



2.41

“Southern Change in Control” means any of the following:

 

(a)

The Consummation of an acquisition by any Person of Beneficial Ownership of 20%
or more of Southern’s Voting Securities; provided, however, that for purposes of
this subsection (a), the following acquisitions of Southern’s Voting Securities
shall not constitute a Change in Control:

 

(i)

any acquisition directly from Southern,

 

(ii)

any acquisition by Southern,

 

(iii)

any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Southern or any corporation controlled by Southern,

 

(iv)

any acquisition by a qualified pension plan or publicly held mutual fund,

 

(v)

any acquisition by an Employee or Group composed exclusively of Employees, or

 

(vi)

any Business Combination which would not otherwise constitute a Change in
Control because of the application of clauses (i), (ii) and (iii) of Section
2.41(a) of this Plan;

 

(b)

A change in the composition of Southern’s board of directors whereby individuals
who constitute the Incumbent Board cease for any reason to constitute at least a
majority of Southern’s board of directors; or

 

(c)

Consummation of a Business Combination, unless, following such Business
Combination, all of the following three conditions are met:

 

(i)

all or substantially all of the individuals and entities who held Beneficial
Ownership, respectively, of Southern’s Voting Securities immediately prior to
such Business Combination beneficially own, directly or indirectly, 65% or more
of the combined voting power of the Voting Securities of the corporation
surviving or resulting from such Business Combination, (including, without
limitation, a corporation which as a result of such transaction holds Beneficial
Ownership of all or substantially all of Southern’s Voting Securities or all or
substantially all of Southern’s assets) (such surviving or resulting corporation
to be referred to as “Surviving Company”), in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of
Southern’s Voting Securities;

 

(ii)

no Person (excluding any corporation resulting from such Business Combination,
any qualified pension plan, publicly held mutual fund, Group composed
exclusively of employees or employee benefit plan (or related trust) of
Southern, its subsidiaries, or Surviving Company) holds Beneficial Ownership,
directly or indirectly, of 20% or more of the

 

9



combined voting power of the then outstanding Voting Securities of Surviving
Company except to the extent that such ownership existed prior to the Business
Combination; and

 

(iii)

at least a majority of the members of the board of directors of Surviving
Company were members of the Incumbent Board at the earlier of the date of
execution of the initial agreement, or of the action of the Southern board of
directors, providing for such Business Combination.

2.42

“Southern Committee” means a committee comprised of the Chairman of the Southern
Board, the Chief Financial Officer of Southern and the General Counsel of
Southern.

2.43

“Stock Dividend Investment Account” means the bookkeeping account(s) established
pursuant to Section 7.4 on behalf of a Director that is credited with shares of
stock, other than Common Stock, paid as a dividend to holders of record on
shares of Common Stock.

2.44

“Stock Retainer” means the annual Board retainer fee that is paid to the
Director in the form of Common Stock.

2.45

“Transferred Amount” means an amount (a) equal to the value of a Director’s
accounts under the applicable deferred compensation plan for directors of
Southern, Alabama Power Company, Georgia Power Company, or Gulf Power Company
and (b) which has been transferred to the Plan in connection with the Director’s
transfer from the Southern Board or the board of directors of Alabama Power
Company, Georgia Power Company, or Gulf Power Company.

2.46

“Trust Administrator” means the individual or committee that is established in
the Deferred Stock Trust and the Deferred Cash Trust, to administer such trusts
on behalf of the Participating Companies.

2.47

“Voting Securities” means the outstanding voting securities of a corporation
entitling the holder thereof to vote generally in the election of such
corporation’s directors.

Where the context requires, words in the masculine gender shall include the
feminine gender, words in the singular shall include the plural, and words in
the plural shall include the singular.

SECTION 3

 

Purpose

The Plan provides Directors with an opportunity to defer compensation paid to
them on and after January 1, 2008 until a date following their Separation from
Service as a member of the Board.

 

10



SECTION 4

 

Eligibility

An individual who serves as a Director and is not otherwise actively employed by
the Company or any of its subsidiaries or affiliates is eligible to participate
in the Plan.

SECTION 5

 

Plan Periods

Except as pertains to a Director’s initial Plan Period, all Plan Periods shall
be on a calendar year basis. The initial Plan Period applicable to any person
elected to the Board who was not a Director on the preceding December 31, shall
begin on the first day of the quarter next following the effective date of the
Director’s election to the Board where timing permits the transfer of Director
compensation data for purposes of administration of an initial deferral election
under this Section 5. Notwithstanding the preceding sentence, the initial Plan
Period under this amended and restated Plan for Directors serving as of the
Effective Date shall begin January 1, 2008.

SECTION 6

 

Elections

6.1

Cash Compensation

 

(a)

Prior to the beginning of a Plan Period, a Director may direct that payment of
all or any portion of Cash Compensation that otherwise would be paid to the
Director for the Plan Period, be deferred in amounts as designated by the
Director, and credited to (i) a Prime Rate Investment Account, (ii) a Phantom
Stock Investment Account, or (iii) a Deferred Stock Account. With respect to a
Director’s initial Plan Period, such direction to defer shall be made in a
timely manner prior to the commencement of the Plan Period in accordance with
requirements established by the Committee consistent with Section 5. Upon the
Director’s Separation from Service from the Board of Directors, such deferred
compensation and accumulated investment return held in the Director’s Deferred
Compensation Accounts shall be distributed to the Director in accordance with
the Director’s Distribution Election and the provisions of Section 8.

 

(b)

(i)            An election to defer Cash Compensation is irrevocable for a Plan
Period. Such an election shall continue from Plan Period to Plan Period unless
the Director changes his election to defer Cash Compensation payable in a future
Plan Period prior to the beginning of such future Plan Period.

(ii)       The Participant may transfer all or a portion of his Deferred
Compensation Account(s) to another Deferred Compensation Account(s) as provided
below. No transfer of amounts between investment options shall be permitted
under the Plan except during a window period and in accordance with requirements
which may be designated

 

11



by the Committee. The length and timing of each window period, the restrictions
and procedures for transfer, the valuation of transferred Deferred Compensation
Accounts or portions of Deferred Compensation Accounts, and the effective date
of such transfers shall be determined by the Committee. In no event prior to a
Director’s Separation of Service from the Board may the Committee permit the
transfer of a Participant’s Stock Retainer. Notwithstanding the preceding
sentence, a transfer of a Participant’s Stock Retainer may occur after a
Director’s Separation from Service from the Board as determined by the
Committee.

 

(c)

Cash Compensation deferred under this Section 6.1 shall be invested in Deferred
Compensation Accounts as directed by the Director in accordance with procedures
established by the Committee prior to the Compensation Payment Date.

6.2

Stock Retainer

 

(a)

Prior to the beginning of a Plan Period, a Director may direct that payment of
all of the Stock Retainer that otherwise would be paid to the Director for the
Plan Period, be deferred by the Director, and credited to his Deferred Stock
Account. Such deferred compensation and accumulated investment return held in
the Director’s Deferred Stock Account shall be distributed to the Director in
accordance with the Director’s Distribution Election and the provisions of
Section 8.

 

(b)

An election to defer the Stock Retainer is irrevocable for a Plan Period. Such
an election shall continue from Plan Period to Plan Period unless the Director
changes his election to defer his Stock Retainer paid in a future Plan Period
prior to the beginning of such future Plan Period.

6.3

Distribution Election

 

(a)

Except as set forth in Section 6.3(b), prior to the initial establishment of a
Deferred Compensation Account for a Director, the Director must elect that upon
Separation from Service from the Board of Directors the values and quantities
held in the Directors Deferred Compensation Accounts be distributed to the
Director, pursuant to the provisions of Section 8 in a single lump sum or in a
series of annual installments not to exceed ten (10); provided that the
Committee may establish in writing alternative installment payment schedules for
any or all of the Deferred Compensation Accounts. The time for the commencement
of distributions shall be elected by the Director and shall not be later than
the first of the month coinciding with or next following the second anniversary
of Separation from Service of Board membership. Notwithstanding the foregoing, a
Director may elect to modify his distribution election under this Section 6.3
provided that such modification is subject to the requirements of the
Modification Delay.

 

(b)

In the event of a Director’s Separation from Service from the Board with
Deferred Compensation Accounts established under Section 7.5, the Transferred
Amounts

 

12



and accumulated investment return held in the Accounts shall be distributed to
the Director in accordance with the Director’s distribution election in effect
under the applicable deferred compensation plan for directors of Alabama Power
Company, Georgia Power Company, Gulf Power Company, or Mississippi Power Company
on the date the Director transferred to the Board, and the provisions of Section
8, unless such election is changed pursuant to Section 6.3(a).

6.4

Beneficiary Designation

A Director or former Director may designate a beneficiary to receive
distributions from the Plan in accordance with the provisions of Section 8 upon
the death of the Director. The beneficiary designation may be changed by a
Director or former Director at any time, and without the consent of the prior
beneficiary.

6.5

Form of Election

All elections pursuant to the provisions of this Section 6 of the Plan shall be
made in writing to the Secretary of the Company or Assistant Secretary of the
Company or such other person designated by the Committee on a form or forms
available upon request.

SECTION 7

 

Accounts

7.1

Prime Rate Investment Account

A Prime Rate Investment Account shall be established for each Director electing
deferral of Cash Compensation for investment at the Prime Interest Rate. The
amount directed by the Director to such account shall be credited to it as of
the Compensation Payment Date, as applicable, and credited thereafter with
interest computed using the Prime Interest Rate. Interest shall be computed from
the date such compensation is credited to the account and compounded quarterly
at the end of each calendar quarter. The Prime Interest Rate in effect on the
first day of a calendar quarter shall be deemed the Prime Interest Rate in
effect for that entire quarter. Interest shall accrue and compound on any
balance until the amount credited to the account is fully distributed.

7.2

Phantom Stock Investment Account

The Phantom Stock Investment Account established for each Director electing
deferral of Cash Compensation for investment at the Common Stock investment rate
shall be credited with the number of shares (including fractional shares rounded
to the nearest ten-thousandth) of Common Stock which could have been purchased
on the Compensation Payment Date, as determined by dividing the applicable
compensation by the Market Value on such date. On the date of the payment of
dividends on the Common Stock, the Director’s Phantom Stock Investment Account
shall be credited with additional shares (including fractional shares rounded to
the nearest ten-thousandth) of Common Stock, as follows:

 

13



 

(a)

In the case of cash dividends, such additional shares as would have been
purchased as of the Common Stock dividend record date as if the credited shares
had been outstanding on such date and dividends reinvested thereon under the
Southern Company Southern Investment Plan;

 

(b)

In the case of dividends payable in property other than cash or Common Stock,
such additional shares as could be purchased at the Market Value as of the date
of payment with the fair market value of the property which would have been
payable if the credited shares had been outstanding; and

 

(c)

In the case of dividends payable in Common Stock, such additional shares as
would have been payable on the credited shares as if they had been outstanding.

7.3

Deferred Stock Account

 

(a)

A Director’s Deferred Stock Account will be credited:

 

(i)

with the number of shares of Common Stock (rounded to the nearest ten thousandth
of a share) determined by dividing the sum of the amount of Cash Compensation
subject to deferral or investment in the Deferred Stock Account and the Stock
Retainer (that is denominated in dollars), by the average price paid by the
Trustee of the Deferred Stock Trust for shares of Common Stock with respect to
the Compensation Payment Date, as reported by the Trustee, or if the Trustee
shall not at such time purchase any shares of Common Stock, by the Market Value
on such date;

 

(ii)

as of the date on which the Stock Retainer (that is denominated in shares of
Common Stock) is paid, with the number of shares of Common Stock payable to the
Director as his Stock Retainer; and

 

(iii)

as of each date on which dividends are paid on the Common Stock, with the number
of shares of Common Stock (rounded to the nearest ten thousandth of a share)
determined by multiplying the number of shares of Common Stock credited in the
Director’s Deferred Stock Account on the dividend record date, by the dividend
rate per share of Common Stock, and dividing the product by the price per share
of Common Stock attributable to the reinvestment of dividends on the shares of
Common Stock held in the Deferred Stock Trust on the applicable dividend payment
date or, if the Trustee of the Deferred Stock Trust has not reinvested in shares
of Common Stock on the applicable dividend reinvestment date, the product shall
be divided by the Market Value on the dividend payment date.

 

(b)

If Southern enters into transactions involving stock splits, stock dividends,
reverse splits or any other recapitalization transactions, the number of shares
of Common Stock credited to a Director’s Deferred Stock Account will be adjusted
(rounded to the nearest ten thousandth of a share) so that the Director’s
Deferred Stock Account reflects the same equity percentage interest in Southern
after the

 

14



recapitalization as was the case before such transaction. Notwithstanding the
preceding sentence and in any event, any adjustment shall comply with the
requirements of Section 409A of the Code.

 

(c)

If at least a majority of Southern’s stock is sold or exchanged by its
shareholders pursuant to an integrated plan for cash or property (including
stock of another corporation) or if substantially all of the assets of Southern
are disposed of and, as a consequence thereof, cash or property is distributed
to Southern’s shareholders, each Director’s Deferred Stock Account will, to the
extent not already so credited under this Section 7.3, be (i) credited with the
amount of cash or property receivable by a Southern shareholder directly holding
the same number of shares of Common Stock as is credited to such Director’s
Deferred Stock Account and (ii) debited by that number of shares of Common Stock
surrendered by such equivalent Southern shareholder. Notwithstanding the
preceding sentence and in any event, any adjustment shall comply with the
requirements of Section 409A of the Code.

 

(d)

Each Director who has a Deferred Stock Account also shall be entitled to provide
directions to the Trust Administrator to vote the Common Stock in his account in
the Deferred Stock Trust with respect to any matter presented for a vote to the
shareholders of Southern. Such Trust Administrator shall arrange for
distribution to all Directors in a timely manner of all communications directed
generally to the Southern shareholders as to which their votes are solicited.

7.4

Stock Dividend Investment Account

 

(a)

A Director’s Stock Dividend Investment Account will be credited as of the date
on which a dividend is paid in stock other than Common Stock to the Company’s
common stockholders with the number of shares of such other corporation’s stock
receivable by such Southern common stockholder. Thereafter, if dividends are
paid on the above-described non-Common Stock dividends, such subsequent
dividends shall be credited in the same manner as described in Section
7.3(a)(iii).

 

(b)

Each Director who has a Stock Dividend Investment Account also shall be entitled
to provide directions to the Trust Administrator to vote the applicable
corporation’s common stock held by the Deferred Stock Trust with respect to any
matter presented for a vote to such corporation’s shareholders. The Trust
Administrator shall arrange for distribution to all Directors in a timely manner
of all communications directed generally to the applicable corporation’s
shareholders as to which their votes are solicited.

7.5

Transferred Amounts

 

(a)

As soon as administratively practicable, the Company shall establish for a
Director transferring to the Board from the Southern Board or from the board of
directors of Alabama Power Company, Georgia Power Company or Gulf Power

 

15



Company such Deferred Compensation Accounts as are necessary to implement
Section 7.5(b).

 

(b)

Any Transferred Amounts will be credited to the Deferred Compensation Account(s)
established that are comparable to the deferred compensation accounts to which
such amounts were credited under the applicable deferred compensation plan for
directors of Southern, Alabama Power Company, Georgia Power Company, or Gulf
Power Company as soon as administratively practicable following the date the
Transferred Amounts are transferred to the Plan. Thereafter, the Transferred
Amounts shall be credited with investment returns as applicable under this
Section 7 of the Plan.

SECTION 8

 

Distributions

8.1

Manner of Distribution

Upon the Separation from Service of a Director’s membership on the Board the
amount credited to a Director’s Deferred Compensation Accounts will be paid to
the Director or his beneficiary, as applicable, in the following manner:

 

(a)

the amount credited to a Director’s Prime Rate Investment Account and Phantom
Stock Investment Account shall be paid in cash;

 

(b)

the amount credited to a Director’s Deferred Stock Account shall, except as
otherwise provided in Section 7.3 and Section 10.5, or to the extent the Company
is otherwise, in the reasonable judgment of the Committee, precluded from doing
so, be paid in shares of Common Stock (with any fractional share interest
therein paid in cash to the extent of the then Market Value thereof); and

 

(c)

the amount credited to a Stock Dividend Investment Account shall, except as
otherwise provided in Section 10.5, be paid from the assets in the Deferred
Stock Trust in shares of the applicable corporation, provided however if there
is not a sufficient number of shares held in the Trust, the remainder shall be
paid in cash based upon the Market Value of such shares.

Such payments shall be from the general assets of the Company (including the
Deferred Cash Trust and the Deferred Stock Trust) in accordance with this
Section 8.

Notwithstanding the foregoing, in the event the Company enters into an agreement
described in Section 8.3 with respect to a Director prior to the Director’s
Separation from Service as a Director, the Company shall have no obligation to
make distributions to the Director under this Section 8.1 in connection with
such Director’s Separation from Service of membership on the Board.

 

16



8.2

Timing of Distribution(s)

Subject to the Committee’s authority to establish in writing alternative payment
schedules, deferred amounts shall be paid in the form of (i) a lump sum payment,
or (ii) in approximately equal annual installments, as elected by the Director
pursuant to the provisions of Section 6.3. Such payments shall be made (or shall
commence) as soon as practicable following the Separation from Service of Board
membership except that such period shall not exceed ninety (90) days as
permitted by Code Section 409A or, if so elected by the Director in the
Distribution Election, up to twenty-four (24) months following such Separation
from Service.

If at the time of a Director’s Separation from Service of Board membership, his
Deferred Compensation Accounts have a cumulative balance of less than the limit
in effect under Section 402(g)(1)(B) of the Internal Revenue Code, the balance
of the Deferred Compensation Accounts may be distributed in a single lump sum
payment.

If the Director elected to receive annual installments, the first installment
shall be equal to the balance in the Director’s Deferred Compensation Accounts
on such date divided by the number of annual installment payments. Each
subsequent annual payment shall be an amount equal to the balance in the
Director’s Deferred Compensation Accounts on the date of payment divided by the
number of remaining annual payments and shall be paid on the anniversary of the
preceding date of payment.

The Market Value of any shares of Common Stock credited to a Director’s Phantom
Stock Investment Account shall be determined as of a day of the month
immediately preceding the date of any lump sum or installment distribution as
determined by the Committee.

Upon the death of a Director, or a former Director prior to the payment of all
amounts credited to the Director’s Deferred Compensation Accounts, the unpaid
balance shall be paid in a lump sum to the designated beneficiary of such
Director or former Director within sixty (60) days of the date of death as
permitted by Code Section 409A. In the event a beneficiary designation has not
been made, or the designated beneficiary is deceased or cannot be located,
payment shall be made to the estate of the Director or former Director. The
Market Value of any shares of Common Stock credited to a Director’s Phantom
Stock Investment Account shall be determined as of a day of the month
immediately preceding the date of any lump sum or installment distribution as
determined by the Committee.

8.3

Transfers in Lieu of Distribution

If the Company enters into a written agreement with the parent, subsidiary,
affiliate or former affiliate of the Company under which the parent or
subsidiary, affiliate or former affiliate assumes the liability for a Director’s
benefits accrued under the Plan in connection with, but prior to, such
Director’s Separation from Service from the Board and the Director either has
been or will be elected to the board of directors of such parent or subsidiary,
affiliate or former affiliate of the Company, the liability for the Director’s
benefits which have accrued under the Plan as of the date the Director Separates
from Service from the Board shall be transferred from the Company to the parent
or subsidiary, affiliate or former affiliate of the Company, and the Company
shall have no further obligation to make any distributions to the Director under
Section

 

17



8.1 or any other section herein. For the avoidance of doubt, the event described
in the preceding sentence shall not constitute a distribution event whereby
deferred amounts under the Plan are paid to the Director in accordance with this
Section 8.

SECTION 9

 

Funding Change in Control and Other Special Provisions

9.1

Funding Change in Control

Notwithstanding any other terms of the Plan to the contrary, following a Funding
Event, the provisions of this Section 9 shall apply to the payment of benefits
under the Plan with respect to any Director who is a Participant on such date.

9.2

Funding of Trusts

The Deferred Cash Trust and the Deferred Stock Trust (collectively “Trusts”)
have been established to hold assets of the Participating Companies under
certain circumstances as a reserve for the discharge of the Company’s
obligations under the Plan. In the event of a Funding Event involving a Funding
Change in Control, the Company shall be obligated to immediately contribute such
amounts to the Trusts as may be necessary to fully fund all benefits payable
under the Plan in accordance with the procedures set forth in Section 9.3
hereof. In addition, in order to provide the added protections for certain
individuals in accordance with Paragraph 7(b) of the Deferred Cash Trust and
Paragraph 7(c) of the Deferred Stock Trust, the Company may fund the Trusts
prior to a Funding Event of the Company in accordance with the terms of the
Trusts. All assets held in the Trusts remain subject only to the claims of the
Participating Companies’ general creditors whose claims against the
Participating Companies are not satisfied because of the Participating
Companies’ bankruptcy or insolvency (as those terms are defined in the Trusts).
No Participant has any preferred claim on, or beneficial ownership interest in,
any assets of the Trusts before the assets are paid to the Participant and all
rights created under the Trusts, as under the Plan, are unsecured contractual
claims of the Participant against the Company.

9.3

Funding Timing and Dispute Resolution

As soon as practicable following a Funding Event, the Company shall contribute
to each Trust an amount based upon the funding strategy adopted by the Trust
Administrator with the assistance of an appointed actuary necessary to fulfill
the Company’s obligations pursuant to this Section 9. In the event of a dispute
over such actuary’s determination with respect to either or both Trusts, the
Company and any complaining Participant(s) shall refer such dispute to an
independent, third party actuarial consultant, chosen by the Company and such
Participant. If the Company and the Participant cannot agree on an independent,
third party actuarial consultant, the actuarial consultant shall be chosen by
lot from an equal number of actuaries submitted by the Company and the
applicable Trustee. Any such referral shall only occur once in total and the
determination by the third-party actuarial consultant shall be final and binding
upon both parties. The Company shall be responsible for all of the fees and
expenses of the independent actuarial consultant.

 

18



9.4

Lump Sum Payment

In the event of a Funding Change in Control, notwithstanding anything to the
contrary in the Plan, upon a Director’s Separation from Service from the Board,
that amount in the Deferred Compensation Plan Account(s) of a Participant who
was a Director determined as of the date of such Funding Change in Control shall
be paid out in a lump sum provided that such Separation from Service occurred
within two calendar years of the Funding Change in Control. The lump sum payment
shall be made within ninety (90) days of such Separation from Service as
permitted under Code Section 409A.

SECTION 10

 

General Provisions

10.1

In the event that the Company shall decide to establish an advance accrual
reserve on its books against the future expense of payments from any Deferred
Compensation Accounts, such reserve shall not under any circumstances be deemed
to be an asset of this Plan but, at all times, shall remain a part of the
general assets of the Company, subject to claims of the Company’s creditors.

10.2

A person entitled to any amount under this Plan shall be a general unsecured
creditor of the Company with respect to such amount. Furthermore, a person
entitled to a payment or distribution with respect to a Deferred Compensation
Account shall have a claim upon the Company only to the extent of the balance in
his Deferred Compensation Accounts.

10.3

The Company will pay all commissions, fees, and expenses that may be incurred in
operating the Plan.

10.4

The Company will pay its prorated share of all commissions, fees, and expenses
that may be incurred in operating any trust(s) established under the Plan
(including the Deferred Stock Trust and the Deferred Cash Trust).

10.5

Notwithstanding any other provision of this Plan:

 

(a)

elections under this Plan may only be made by Directors while they are directors
of the Company; (with the exception of the designation of beneficiaries); and

 

(b)

distributions otherwise payable to a Director in the form of Common Stock or
other corporation’s stock shall be delayed and/or instead paid in cash in an
amount equal to the fair market value thereof if such payment in stock would
violate any federal or State securities laws (including Section 16(b) of the
Securities Exchange Act of 1934, as amended) and/or rules and regulations
promulgated thereunder.

10.6

Directors, their legal representatives and their beneficiaries shall have no
right to anticipate, alienate, sell, assign, transfer, pledge or encumber their
interests in the Plan, nor shall such interests be subject to attachment,
garnishment, levy or execution by or on behalf of creditors of the Directors or
of their beneficiaries.

 

19



SECTION 11

 

Administration

11.1

General Provisions

The Committee shall administer the Plan in accordance with its terms and shall
have all powers necessary to carry out the provisions of the Plan as may be more
particularly set forth herein. The Committee shall interpret the Plan and shall
determine all questions arising in the administration, interpretation, and
application of the Plan. Any such determination by the Committee shall be
conclusive and binding on all persons. The Committee shall be the Plan’s agent
for service of process.

The Committee may delegate to such officers, employees, or departments of the
Company or Southern, such authority, duties, and responsibilities of the
Committee as it, in its sole discretion, considers necessary or appropriate for
the proper and efficient operation of the Plan, including, without limitation,
(i) interpretation of the Plan, (ii) approval and payment of claims, and (iii)
establishment of procedures for administration of the Plan.

11.2

Claims Process

If a claim for benefits under the Plan is denied, in whole or in part, the
Committee will provide a written notice of the denial within a reasonable period
of time, but not later than 90 days after the claim is received. If special
circumstances require more time to process the claim, the Committee will issue a
written explanation of the special circumstances prior to the end of the 90 day
period and a decision will be made as soon as possible, but not later than 180
days after the claim is received.

The written notice of claim denial will include:

 

•

Specific reasons why the claim was denied;

 

•

Specific references to applicable provisions of the Plan document or other
relevant records or papers on which the denial is based, and information about
where a Participant or his or her beneficiary may see them;

 

•

A description of any additional material or information needed to process the
claim, and an explanation of why such material or information is necessary;

 

•

An explanation of the claims review procedure, including the time limits
applicable to such procedure, as well as a statement notifying the Participant
or his or her beneficiary of their right to file suit if the claim for benefits
is denied, in whole or in part, on review.

Upon request, a Participant or his or her beneficiary will be provided without
charge, reasonable access to, and copies of, all non-confidential documents that
are relevant to any denial of benefits. A claimant has 60 days from the day he
or she receives the original denial to request a review. Such request must be
made in writing and sent to the Committee. The request should

 

20



state the reasons why the claim should be reviewed and may also include evidence
or documentation to support the claimant’s position.

The Committee will reconsider the claimant’s claim, taking into account all
evidence, documentation, and other information related to the claim and
submitted on the claimant’s behalf, regardless of whether such information was
submitted or considered in the initial denial of the claim. The Committee will
make a decision within 60 days. If special circumstances require more time for
this process, the claimant will receive written explanation of the special
circumstances prior to the end of the initial 60 day period and a decision will
be sent as soon as possible, but not later than 120 days after the Committee
receives the request.

No legal action to recover benefits or enforce or clarify rights under a Plan
can be commenced until the Participant or his or her beneficiary has first
exhausted the claims and review procedures provided under the Plan.

SECTION 12

 

Amendment, Termination and Effective Date

12.1

Amendment of the Plan

The Plan may be amended or terminated at any time by the Board of Directors,
provided, however, that no such amendment or termination of the Plan shall be
effective if such amendment or termination is made or is effective within a
period that is (a) six (6) months before, or at any time after, a Preliminary
Change in Control and (b) prior to (x) the earlier of such time as the Southern
Committee shall have determined that the event that gave rise to such
Preliminary Change in Control shall not be Consummated or (y) two years
following the respective Change in Control, unless such amendment or termination
during such period has the effect of increasing benefits to Participants under
the Plan, is determined by the Board of Directors to be immaterial, or applies
solely to Directors who, in the case of a Company Change in Control, are not
Directors on the date of the respective Preliminary Change in Control, or, in
the case of a Southern Change in Control, are not Directors on the date of the
respective Southern Change in Control. Following a Change in Control, nothing in
this Section 12.1 shall prevent the Board of Directors from amending or
terminating the Plan as to any subsequent Change in Control provided that no
such amendment or termination shall impair any rights or reduce any benefits
previously accrued under the Plan as a result of a previous Change in Control.

12.2

No Impairment of Benefits

Notwithstanding the provisions of Section 12.1 herein, no amendment to or
termination of the Plan shall impair any rights to benefits that have accrued
hereunder.

12.3

Section 409A of the Code

All payments of “non-qualified deferred compensation” (within the meaning of
Section 409A of the Code), whether or not expressly designated as such, are
intended to comply with the requirements of Section 409A, and shall be
interpreted in accordance therewith. Neither the

 

21



Participant nor the Company may accelerate any such deferred payment, except in
compliance with Section 409A for such events that include but may not be limited
to a termination of the Plan.

12.4

Governing Law

This Plan shall be construed in accordance with and governed by the laws of the
State of Mississippi to the extent not inconsistent with the requirement of the
Employee Retirement Income Security Act of 1974, as amended, and Section 409A of
the Code.

IN WITNESS WHEREOF, the Plan, as amended and restated effective January 1, 2008,
has been executed pursuant to resolutions of the Board of Directors of
Mississippi Power Company, this 27th day of February, 2008.

 

MISSISSIPPI POWER COMPANY

By: /s/Frances Turnage

 

Attest:

By: /s/Vicki L. Pierce

 

 

 

 

 

22



SCHEDULE OF PROVISIONS FOR PRE-2005 DEFERRALS

SECTION 1

Purpose

1.1

Schedule of Provisions for Pre-2005 Deferrals: This Schedule sets forth the
operative provisions of the Plan applicable to “grandfathered” deferrals of Cash
Compensation and Stock Retainer made by Participants which are treated by the
Company as not subject to Section 409A of the Code. The Deferred Compensation
Account balance (plus earnings thereon) of the grandfathered deferrals shall
only be subject to the provisions set forth in this Schedule. In accordance with
transition rules under Section 409A of the Code, Internal Revenue Service Notice
2005-1, Treasury Regulation Section 1.409A-1 et seq., or any other applicable
guidance from the Department of Treasury, these provisions are only intended to
preserve the rights and features of the “grandfathered” deferrals and are,
therefore, not intended to “materially modify” any aspect of such rights and
features. Provisions of this Schedule should be so construed whenever necessary
or appropriate. Provisions in this Schedule shall only be amended in accordance
with this Schedule’s terms.

SECTION 2

Definitions

2.1

“Beneficial Ownership” means beneficial ownership within the meaning of Rule
13d-3 promulgated under the Exchange Act.

2.2

“Board” or “Board of Directors” means the Board of Directors of the Company.

2.3

“Business Combination” means a reorganization, merger or consolidation or sale
of Southern with another corporation or an entity treated as a corporation for
United States federal income tax purposes.

2.4

“Cash Compensation” means the annual retainer fees and meeting fees payable to a
Director in cash.

2.5

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.

2.6

“Committee” means the entire board of directors, or such other committee as may
be designated by the Board to be responsible for administering the Plan and this
Schedule.

2.7

“Common Stock” means the common stock of Southern, including any shares into
which it may be split, subdivided, or combined.

2.8

“Company” means Mississippi Power Company, or any successor thereto.

2.9

“Company Change in Control” means the following:



 

(a)

The Consummation of an acquisition by any Person of Beneficial Ownership of 50%
or more of the combined voting power of the then outstanding Voting Securities
of the Company; provided, however, that for purposes of this Section 2.9, any
acquisition by an Employee, or Group composed entirely of Employees, any
qualified pension plan, any publicly held mutual fund or any employee benefit
plan (or related trust) sponsored or maintained by Southern or any corporation
Controlled by Southern shall not constitute a Change in Control;

 

(b)

Consummation of a reorganization, merger or consolidation of the Company (a
“Company Business Combination”), in each case, unless, following such Company
Business Combination, Southern Controls the corporation surviving or resulting
from such Company Business Combination; or

 

(c)

Consummation of the sale or other disposition of all or substantially all of the
assets of the Company to an entity which Southern does not Control.

2.10

“Compensation Payment Date” means the date on which compensation, including Cash
Compensation, and the Stock Retainer, is payable to a Director or compensation
which would otherwise be payable to a Director if an election to defer such
compensation had not been made.

2.11

“Consummation” means the completion of the final act necessary to complete a
transaction as a matter of law, including, but not limited to, any required
approvals by the corporation’s shareholders and board of directors, the transfer
of legal and beneficial title to securities or assets and the final approval of
the transaction by any applicable domestic or foreign governments or agencies.

2.12

“Control” means, in the case of a corporation, Beneficial Ownership of more than
50% of the combined voting power of the corporation’s Voting Securities, or in
the case of any other entity, Beneficial Ownership of more than 50% of such
entity’s voting equity interests.

2.13

“Deferred Cash Trust” means the Deferred Cash Compensation Trust for Directors
of The Southern Company and its Subsidiaries.

2.14

“Deferred Compensation Account” means the Prime Rate Investment Account, the
Phantom Stock Investment Account, the Deferred Stock Account, and/or the Stock
Dividend Investment Account applicable to “grandfathered” deferrals of Cash
Compensation and Stock Retainer made by Participants which are treated by the
Company as not subject to Section 409A of the Code.

2.15

“Deferred Pension Election” means the election by a Director who had a Pension
Benefit as of the Termination Date, who made a single one-time election to
credit all his Pension Benefit into (i) the Prime Rate Investment Account or
(ii) the Phantom Stock Investment Account in connection with the deferral of
receipt of the Director’s Pension Benefit until termination from the Board.

 

24



2.16

“Deferred Stock Account” means the bookkeeping account established under Section
5.3 of this Schedule on behalf of a Director and includes shares of Common Stock
credited thereto to reflect the reinvestment of dividends pursuant to Section
5.3(a)(iii) of this Schedule.

2.17

“Deferred Stock Trust” means the Deferred Stock Trust for Directors of The
Southern Company and its Subsidiaries.

2.18

“Director” means a member of the Board.

2.19

“Distribution Election” means the designation by a Director of the manner of
distribution of the amounts and quantities held in the Director’s Deferred
Compensation Accounts upon the director’s termination from the Board pursuant to
Section 6.4 of this Schedule.

2.20

“Employee” means an employee of Southern or any of its subsidiaries that are
“employing companies” as defined in the Southern Company Deferred Compensation
Plan as amended and restated effective January 1, 2005, and as may be amended
from time to time.

2.21

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.22

“Funding Change in Control means any of the following:

 

(a)

The Consummation of an acquisition by any Person of Beneficial Ownership (during
the 12-month period ending on the date of the most recent acquisition by such
Person) of 35% or more of Southern’s Voting Securities; provided, however, that
for purposes of this subsection (a), the following acquisitions of Southern’s
Voting Securities shall not constitute a Funding Change in Control:

 

(i)

any acquisition directly from Southern;

 

(ii)

any acquisition by Southern;

 

(iii)

any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Southern or any corporation controlled by Southern;

 

(iv)

any acquisition by a qualified pension plan or publicly held mutual fund;

 

(v)

any acquisition by an employee of Southern or its subsidiary or affiliate, or
Group composed exclusively of such employees; or

 

(vi)

any Business Combination which would not otherwise constitute a Funding Change
in Control because of the application of clauses (i), (ii) and (iii) of this
Section 2.22(a);

 

25



 

(b)

The date a majority of members of the Southern Board of Directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Southern Board of Directors before
the date of the appointment or election;

 

(c)

The Consummation of a Business Combination, unless, following such Business
Combination, all of the following three conditions are met:

 

(i)

all or substantially all of the individuals and entities who held Beneficial
Ownership, respectively, of Southern’s Voting Securities immediately prior to
such Business Combination beneficially own, directly or indirectly, 50% or more
of the combined voting power of the Voting Securities of the corporation
surviving or resulting from such Business Combination, (including, without
limitation, a corporation which as a result of such transaction holds Beneficial
Ownership of all or substantially all of Southern’s Voting Securities or all or
substantially all of Southern’s assets) (such surviving or resulting corporation
to be referred to as “Surviving Company”), in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of
Southern’s Voting Securities;

 

(ii)

no Person (excluding any corporation resulting from such Business Combination,
any qualified pension plan, publicly held mutual fund, Group composed
exclusively of employees or employee benefit plan (or related trust) of
Southern, its subsidiaries or Surviving Company) holds Beneficial Ownership,
directly or indirectly, of 35% or more of the combined voting power of the then
outstanding Voting Securities of Surviving Company except to the extent that
such ownership existed prior to the Business Combination; and

 

(iii)

the majority of the members of the board of directors of Surviving Company
during the 12-month period following the Business Combination were members of
the Southern Board of Directors at the earlier of the date of execution of the
initial agreement, or of the action of the Southern Board of Directors,
providing for such Business Combination or such members of the board of
directors of the Surviving Company are directors whose appointment or election
was endorsed by a majority of the members of such Southern Board of Directors.

 

(d)

The Consummation of an acquisition by any Person of Beneficial Ownership (during
the 12-month period ending on the date of the most recent acquisition by such
Person) of 50% or more of the combined voting power of the then outstanding
Voting Securities of the Company; provided, however, that for purposes of this
Section 2.22(d), any

 

26



acquisition by an employee of Southern or its subsidiary or affiliate, or Group
composed entirely of such employees, any qualified pension plan, publicly held
mutual fund or any employee benefit plan (or related trust) sponsored or
maintained by Southern or any corporation Controlled by Southern shall not
constitute a Funding Change in Control;

 

(e)

The Consummation of a reorganization, merger or consolidation of the Company
with another corporation (a “Funding Subsidiary Business Combination”), in each
case, unless, following such Funding Subsidiary Business Combination, Southern
Controls the corporation surviving or resulting from such Funding Subsidiary
Business Combination, or

 

(f)

The Consummation of the sale or other disposition of all or substantially all of
the assets of the Company to an entity that Southern does not Control; provided,
however, that for purposes of this subsection (f) the following sales or
dispositions otherwise described herein shall not constitute a Funding Change in
Control:

 

(i)

the sale or other disposition of all or substantially all of the assets of the
Company to Southern or to a shareholder of Southern in exchange for or with
respect to such shareholder’s stock of Southern;

 

(ii)

the sale of other disposition of all or substantially all of the assets of the
Company to a Person that owns, directly or indirectly, 50% or more of the total
value or voting power of the outstanding stock of Southern; or

 

(iii)

the sale or other disposition of all or substantially all of the assets of the
Company to an entity Controlled by shareholders of Southern that hold, directly
or indirectly, 50% or more of the total value or voting power of all of the
outstanding stock of Southern.

For purposes of this Section 2.22(f) “all or substantially all of the assets”
means at least 80% of the gross value of the assets of the entity immediately
before the acquisition.

2.23

“Funding Event” shall mean the occurrence of any of the following events as
administratively determined by the Southern Committee:

 

(a)

Southern or the Company has entered into a written agreement, such as, but not
limited to, a letter of intent, which, if Consummated, would result in a Funding
Change in Control;

 

(b)

Southern, the Company or any other Person publicly announces an intention to
take or to consider taking actions which, if Consummated, would result in a
Funding Change in Control under circumstances where the Consummation of the
announced action or intended action is legally and financially possible;

 

27



 

(c)

Any Person acquires Beneficial Ownership of fifteen percent (15%) or more of the
Common Stock; or

 

(d)

The Southern Board of Directors or the board of directors of the Company elects
to otherwise fund the Deferred Cash Trust and Deferred Stock Trust in accordance
with the provisions of Section 7 of this Schedule.

2.24

“Funding Subsidiary Business Combination” shall have the meaning set forth in
Section 2.22(e) hereof.

2.25

“Group” has the meaning set forth in Section 14(d) of the Exchange Act.

2.26

“Incumbent Board” means those individuals who constitute the Southern board of
directors as of January 1, 2008, plus any individual who shall become a director
subsequent to such date whose election or nomination for election by Southern’s
shareholders was approved by a vote of at least 75% of the directors then
comprising the Incumbent Board. Notwithstanding the foregoing, no individual who
shall become a director of the Southern board of directors subsequent to January
1, 2008, whose initial assumption of office occurs as a result of an actual or
threatened election contest (within the meaning of Rule 14a-11 of the
regulations promulgated under the Exchange Act) with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Southern board of directors
shall be a member of the Incumbent Board.

2.27

“Market Value” means the average of the high and low prices of the Common Stock,
as published in the Wall Street Journal in its report of New York Stock Exchange
composite transactions, on the date such Market Value is to be determined, as
specified herein (or the average of the high and low sale prices on the trading
day immediately preceding such date if the Common Stock is not traded on the New
York Stock Exchange on such date).

2.28

“Participant” means a Director or former Director who has an unpaid Deferred
Compensation Account balance under this Schedule.

2.29

“Participating Companies” means those companies that are affiliated with
Southern whose boards of directors have authorized the establishment of trust(s)
for the funding of their respective directors’ Deferred Compensation Accounts
under their respective Deferred Compensation Plans for Directors, including the
Plan as maintained by the Company for its Directors.

2.30

“Pension Benefit” means the U.S. dollar amount of the actuarially-determined
present value of benefits based on a Director’s expected service at the required
retirement date under The Southern Company Outside Directors Pension Plan, as
calculated as of the Termination Date, plus accrued earnings on such amount
calculated as if invested at the Prime Interest Rate from the Termination Date,
until such amount is invested in Deferred Compensation Accounts.

 

28



2.31

“Pension Benefit Investment Date” means the date to be determined by the
Committee, as of which the Director’s Pension Benefit will be credited to a
Deferred Compensation Account in accordance with the director’s Deferred Pension
Election.

2.32

“Person” means any individual, entity or group within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act.

2.33

“Phantom Stock Investment Account” means the bookkeeping account established
pursuant to Section 5.2 of this Schedule in which a Director may elect to defer
Cash Compensation or make investments, and includes amounts credited thereto to
reflect the reinvestment of dividends.

2.34

“Plan” means the Deferred Compensation Plan for Outside Directors of Mississippi
Power Company as from time to time in effect.

2.35

“Plan Period” means the period designated in Section 4.

2.36

“Preliminary Change in Control” means the occurrence of any of the following as
determined by the Southern Committee:

 

(a)

Southern or the Company has entered into a written agreement, such as, but not
limited to, a letter of intent, which, if Consummated, would result in a
Southern Change in Control or a Company Change in Control, as the case may be;

 

(b)

Southern, the Company or any Person publicly announces an intention to take or
to consider taking actions which, if Consummated, would result in a Southern
Change in Control or a Company Change in Control under circumstances where the
Consummation of the announced action or intended action is legally and
financially possible;

 

(c)

Any Person becomes the Beneficial Owner of fifteen percent (15%) or more of the
Common Stock; or

 

(d)

The Southern board of directors or the board of directors of the Company has
declared that a Preliminary Change in Control has occurred.

2.37

“Prime Interest Rate” means the prime rate of interest as published in the Wall
Street Journal, or its successor on the 1st day of each quarter.

2.38

“Prime Rate Investment Account” means the bookkeeping account established
pursuant to Section 5.1 of this Schedule in which a Director may elect to defer
Cash Compensation or make investments, the investment return on which is
computed at the Prime Interest Rate.

2.39

“Southern” means The Southern Company.

 

29



2.40

“Southern Change in Control” means any of the following:

 

(a)

The Consummation of an acquisition by any Person of Beneficial Ownership of 20%
or more of Southern’s Voting Securities; provided, however, that for purposes of
this subsection (a), the following acquisitions of Southern’s Voting Securities
shall not constitute a Change in Control:

 

(i)

any acquisition directly from Southern,

 

(ii)

any acquisition by Southern,

 

(iii)

any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Southern or any corporation controlled by Southern,

 

(iv)

any acquisition by a qualified pension plan or publicly held mutual fund,

 

(v)

any acquisition by an Employee or Group composed exclusively of Employees, or

 

(vi)

any Business Combination which would not otherwise constitute a Change in
Control because of the application of clauses (i), (ii) and (iii) of Section
2.40(a) of this Schedule;

 

(b)

A change in the composition of Southern’s board of directors whereby individuals
who constitute the Incumbent Board cease for any reason to constitute at least a
majority of Southern’s board of directors; or

 

(c)

Consummation of a Business Combination, unless, following such Business
Combination, all of the following three conditions are met:

 

(i)

all or substantially all of the individuals and entities who held Beneficial
Ownership, respectively, of Southern’s Voting Securities immediately prior to
such Business Combination beneficially own, directly or indirectly, 65% or more
of the combined voting power of the Voting Securities of the corporation
surviving or resulting from such Business Combination, (including, without
limitation, a corporation which as a result of such transaction holds Beneficial
Ownership of all or substantially all of Southern’s Voting Securities or all or
substantially all of Southern’s assets) (such surviving or resulting corporation
to be referred to as “Surviving Company”), in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of
Southern’s Voting Securities;

 

30



 

(ii)

no Person (excluding any corporation resulting from such Business Combination,
any qualified pension plan, publicly held mutual fund, Group composed
exclusively of employees or employee benefit plan (or related trust) of
Southern, its subsidiaries, or Surviving Company) holds Beneficial Ownership,
directly or indirectly, of 20% or more of the combined voting power of the then
outstanding Voting Securities of Surviving Company except to the extent that
such ownership existed prior to the Business Combination; and

 

(iii)

at least a majority of the members of the Board were members of the Incumbent
Board at the earlier of the date of execution of the initial agreement, or of
the action of the Southern board of directors, providing for such Business
Combination.

2.41

“Southern Committee” means a committee comprised of the Chairman of the Southern
Board of Directors, the Chief Financial Officer of Southern, and the General
Counsel of Southern.

2.42

“Stock Dividend Investment Account” means the bookkeeping account(s) established
pursuant to Section 5.4 of this Schedule on behalf of a Director that is
credited with shares of stock, other than Common Stock, paid as a dividend on
shares of Common Stock.

2.43

“Stock Retainer” means the annual Board retainer fee that is paid to the
Director in the form of Common Stock.

2.44

“Termination Date” means January 1, 1997, the date as of which The Southern
Company Outside Directors Pension Plan was effectively terminated.

2.45

“Trust Administrator” means the individual or committee that is established in
the Deferred Stock Trust and the Deferred Cash Trust, to administer such trusts
on behalf of the Participating Companies.

2.46

“Voting Securities” shall mean the outstanding voting securities of a
corporation entitling the holder thereof to vote generally in the election of
such corporation’s directors.

Where the context requires, words in the masculine gender shall include the
feminine gender, words in the singular shall include the plural, and words in
the plural shall include the singular.

SECTION 3

Eligibility

For so long as a Director has a Deferred Compensation Account balance governed
by this Schedule, he or she shall be a Participant in the Plan for purposes of
this Schedule, and such

 

31



Deferred Compensation Account balance shall be maintained and administered
solely in accordance with the terms of this Schedule.

SECTION 4

 

Plan Periods

No new deferral elections may be made which are subject to this Schedule.

SECTION 5

 

Accounts

5.1

Prime Rate Investment Account

A Prime Rate Investment Account shall be established for each Director electing
deferral of Cash Compensation for investment at the Prime Interest Rate. The
amount directed by the Director to such account shall be credited to it as of
the Pension Benefit Investment Date or Compensation Payment Date, as applicable,
and credited thereafter with interest computed using the Prime Interest Rate.
Interest shall be computed from the date such compensation is credited to the
account and compounded quarterly at the end of each calendar quarter. The Prime
Interest Rate in effect on the first day of a calendar quarter shall be deemed
the Prime Interest Rate in effect for that entire quarter. Interest shall accrue
and compound on any balance until the amount credited to the account is fully
distributed.

5.2

Phantom Stock Investment Account

The Phantom Stock Investment Account established for each Director electing
deferral of Cash Compensation for investment at the Common Stock investment rate
shall be credited with the number of shares (including fractional shares rounded
to the nearest ten-thousandth) of Common Stock which could have been purchased
on the Pension Benefit Investment Date or the Compensation Payment Date, as
applicable, as determined by dividing the applicable compensation by the Market
Value on such date. On the date of the payment of dividends on the Common Stock,
the Director’s Phantom Stock Investment Account shall be credited with
additional shares (including fractional shares rounded to the nearest
ten-thousandth) of Common Stock, as follows:

 

(a)

In the case of cash dividends, such additional shares as would have been
purchased as of the Common Stock dividend record date as if the credited shares
had been outstanding on such date and dividends reinvested thereon under the
Southern Company Southern Investment Plan;

 

(b)

In the case of dividends payable in property other than cash or Common Stock,
such additional shares as could be purchased at the Market Value as of the date
of payment with the fair market value of the property which would have been
payable if the credited shares had been outstanding; and

 

32



 

(c)

In the case of dividends payable in Common Stock, such additional shares as
would have been payable on the credited shares as if they had been outstanding.

5.3

Deferred Stock Account

 

(a)

A Director’s Deferred Stock Account will be credited:

 

(i)

with the number of shares of Common Stock (rounded to the nearest ten thousandth
of a share) determined by dividing the sum amount of Cash Compensation subject
to deferral or investment in the Deferred Stock Account by the average price
paid by the Trustee of the Deferred Stock Trust for shares of Common Stock with
respect to the Pension Benefit Investment Date or the Compensation Payment Date,
as applicable, as reported by the Trustee, or, if the Trustee shall not at such
time purchase any shares of Common Stock, by the Market Value on such date;

 

(ii)

as of the date on which Stock Retainer is paid, the shares of Common Stock
payable to the Director as his Stock Retainer; and

 

(iii)

as of each date on which dividends are paid on the Common Stock, with the number
of shares of Common Stock (rounded to the nearest ten thousandth of a share)
determined by multiplying the number of shares of Common Stock credited in the
Director’s Deferred Stock Account on the dividend record date, by the dividend
rate per share of Common Stock, and dividing the product by the price per share
of Common Stock attributable to the reinvestment of dividends on the shares of
Common Stock held in the Deferred Stock Trust on the applicable dividend payment
date or, if the Trustee of the Deferred Stock Trust has not reinvested in shares
of Common Stock on the applicable dividend reinvestment date, the product shall
be divided by the Market Value on the dividend payment date.

 

(b)

If Southern enters into transactions involving stock splits, stock dividends,
reverse splits or any other recapitalization transactions, the number of shares
of Common Stock credited to a Director’s Deferred Stock Account will be adjusted
(rounded to the nearest ten thousandth of a share) so that the Director’s
Deferred Stock Account reflects the same equity percentage interest in Southern
after the recapitalization as was the case before such transaction.

 

(c)

If at least a majority of Southern’s stock is sold or exchanged by its
shareholders pursuant to an integrated plan for cash or property (including
stock of another corporation) or if substantially all of the assets of Southern
are disposed of and, as a consequence thereof, cash or property is

 

33



distributed to Southern’s shareholders, each Director’s Deferred Stock Account
will, to the extent not already so credited under this Section 5.3, be (i)
credited with the amount of cash or property receivable by a Southern
shareholder directly holding the same number of shares of Common Stock as is
credited to such Director’s Deferred Stock Account and (ii) debited by that
number of shares of Common Stock surrendered by such equivalent Southern
shareholder.

 

(d)

Each Director who has a Deferred Stock Account also shall be entitled to provide
directions to the Trust Administrator to vote the Common Stock in his account in
the Deferred Stock Trust with respect to any matter presented for a vote to the
shareholders of Southern. Such Trust Administrator shall arrange for
distribution to all Directors in a timely manner of all communications directed
generally to the Southern shareholders as to which their votes are solicited.

5.4

Stock Dividend Investment Account

 

(a)

A Director’s Stock Dividend Investment Account will be credited as of the date
on which a dividend is paid in stock other than Common Stock to the Company’s
common stockholders with the number of shares of such other corporation’s stock
receivable by such Southern common stockholder. Thereafter, if dividends are
paid on the above-described non-Common Stock dividends, such subsequent
dividends shall be credited in the same manner as described in Section
5.3(a)(iii) of this Schedule.

 

(b)

Each Director who has a Stock Dividend Investment Account also shall be entitled
to provide directions to the Trust Administrator to vote the applicable
corporation’s common stock held by the Deferred Stock Trust equivalent to the
number of shares credited to the Director’s Stock Dividend Investment Account
with respect to any matter presented for a vote to such corporation’s
shareholders. The Trust Administrator shall arrange for distribution to all
Directors in a timely manner of all communications directed generally to the
applicable corporation’s shareholders as to which their votes are solicited.

SECTION 6

 

Distributions

6.1

Upon the termination of a Director’s membership on the Board, the amount
credited to a Director’s Deferred Compensation Accounts will be paid to the
Director or his beneficiary, as applicable in the following manner:

 

(a)

the amount credited to a Director’s Prime Rate Investment Account and Phantom
Stock Investment Account shall be paid in cash;

 

34



 

(b)

the amount credited to his Deferred Stock Account shall, except as otherwise
provided in Sections 5.3 and 6.6 of this Schedule, or to the extent the Company
is otherwise, in the reasonable judgment of the Committee, precluded from doing
so, be paid in shares of Common Stock (with any fractional share interest
therein paid in cash to the extent of the then Market Value thereof); and

 

(c)

the amount credited to a Stock Dividend Investment Account shall, except as
otherwise provided in Section 6.6 of this Schedule, be paid from the assets in
the Deferred Stock Trust in shares of the applicable corporation, however if
there is not a sufficient number of shares held in the Trust, the remainder
shall be paid in cash based upon the Market Value of such shares held in the
Trust, the remainder shall be paid in cash based upon the Market Value of such
shares.

Such payments shall be from the general assets of the Company (including the
Deferred Cash Trust and the Deferred Stock Trust) in accordance with this
Section 6.

6.2

Unless other arrangements are specified by the Committee on a uniform and
nondiscriminatory basis, deferred amounts shall be paid in the form of (i) a
lump sum payment, or (ii) in approximately equal annual installments, as elected
by the Director pursuant to the provisions of Section 6.3 of this Schedule. Such
payments shall be made (or shall commence) as soon as practicable following the
termination of Board membership or, if so elected in the Distribution Election,
up to twenty-four (24) months following such termination.

In the event a Director elected to receive the balance of his Deferred
Compensation Accounts in a lump sum, distribution shall be made on the first day
of the month selected by the Director on his Distribution Election, or as soon
as reasonably possible thereafter. If the Director elected to receive annual
installments, the first payment shall be made on the first day of the month
selected by a Director, or as soon as reasonably possible thereafter, and shall
be equal to the balance in the Director’s Deferred Compensation Accounts on such
date divided by the number of annual installment payments. Each subsequent
annual payment shall be an amount equal to the balance in the Director’s
Deferred Compensation Accounts on the date of payment divided by the number of
remaining annual payments and shall be paid on the anniversary of the preceding
date of payment. The Market Value of any shares of Common Stock credited to a
Director’s Phantom Stock Investment Account shall be determined as of a day of
the month immediately preceding the date of any lump sum or installment
distribution as determined by the Committee.

Upon the death of a Director, or a former Director prior to the payment of all
amounts credited to the Director’s Deferred Compensation Accounts, the unpaid
balance shall be paid in the sole discretion of the Committee (i) in a lump sum
to the designated beneficiary of such Director or former Director within thirty
(30) days of the date of death (or as soon as reasonably possible thereafter) or
(ii) in accordance with the Distribution Election made by such Director or
former Director. In the event a beneficiary designation has not been made, or
the designated

 

35



beneficiary is deceased or cannot be located, payment shall be made to the
estate of the Director or former Director. The Market Value of any shares of
Common Stock credited to a Director’s Phantom Stock Investment Account shall be
determined as of a day of the month immediately preceding the date of any lump
sum or installment distribution as determined by the Committee as determined by
the Committee.

6.3

Distribution Election

 

(a)

Except as set forth in Section 6.3(b) of this Schedule, prior to the initial
establishment of a Deferred Compensation Account for a Director, the Director
must elect, in writing, that upon termination from the Board of Directors the
values and quantities held in the Directors Deferred Compensation Accounts be
distributed to the Director, pursuant to the provisions of this Section 6, in a
lump sum or in a series of annual installments not to exceed ten (10). The time
for the commencement of distribution shall not be later than the first day of
the month coinciding with or next following the second anniversary of
termination of Board membership.

 

(b)

Any Director who made a Deferred Pension Election made a Distribution Election
at the time the Deferred Pension Election was made attributable to the Pension
Benefit and any accumulated investment return.

 

(c)

Distribution Elections made under Sections 6.3(a) and (b) above are irrevocable
except that a Director may amend any of the Distribution Elections then in
effect while the Director is still a director of the Company as required under
Section 6.6 of this Schedule not prior to the 390th day nor later than the 360th
day prior to his termination of Board membership and not later than the 361st
day prior to the date of the earliest distribution elected and in place under
this Schedule. Any amendment to a Director’s Distribution Election pursuant to
the preceding sentence shall not accelerate the commencement of the Director’s
distribution to a date which is prior to the 13th month following the date of
such amendment. In addition, any amendment to a Distribution Election must be
made on a form prescribed by the Committee and delivered to the Secretary or
Assistant Secretary of the Company.

6.4

Beneficiary Designation

A Director or former Director may designate a beneficiary to receive
distributions under this Schedule in accordance with the provisions of this
Section 6 upon the death of the director. The beneficiary designation may be
changed by a Director or former Director at any time, and without the consent of
the prior beneficiary.

 

36



6.5

Form of Election

All elections pursuant to the provisions of this Section 6 of the Schedule shall
be made in writing to the Secretary or Assistant Secretary of the Company on a
form or forms available upon request of the Secretary or Assistant Secretary.

6.6

Distribution Limitations

Notwithstanding any other provision of this Schedule: (i) elections under this
Schedule may only be made by Directors while they are directors of the Company
(with the exception of the designation of beneficiaries), and (ii) distributions
otherwise payable to a Director in the form of Common Stock shall be delayed
and/or instead paid in cash in an amount equal to the fair market value thereof
if such payment in Common Stock would violate any federal or State securities
laws (including Section 16(b) of the Securities Exchange Act of 1934, as
amended) and/or rules and regulations promulgated thereunder.

SECTION 7

 

Change in Control and Other Special Provisions

7.1

Notwithstanding any other terms of this Schedule to the contrary, following a
Funding Event or a Preliminary Change in Control as the case may be, the
provisions of this Section 7 shall apply to the payment of benefits under this
Schedule with respect to any Director who is a Participant on such date.

7.2

The Deferred Cash Trust and the Deferred Stock Trust (collectively “Trusts”)
have been established to hold assets of the Participating Companies under
certain circumstances as a reserve for the discharge of the Company’s
obligations under the Schedule. In the event of a Funding Event involving a
Funding Change in Control, the Company shall be obligated to immediately
contribute such amounts to the Trusts as may be necessary to fully fund all
benefits payable under this Schedule in accordance with the procedures set forth
in Section 7.3 hereof. In addition, in order to provide the added protections
for certain individuals in accordance with Paragraph 7(b) of the Deferred Cash
Trust and Paragraph 7(c) of the Deferred Stock Trust, the Company may fund the
Trusts prior to a Funding Change in Control of Southern or the Company in
accordance with the terms of the Trusts. All assets held in the Trusts remain
subject only to the claims of the Participating Companies’ general creditors
whose claims against the Participating Companies are not satisfied because of
the Participating Companies’ bankruptcy or insolvency (as those terms are
defined in the Trusts). No Participant has any preferred claim on, or beneficial
ownership interest in, any assets of the Trusts before the assets are paid to
the Participant and all rights created under the Trusts, as under this Schedule,
are unsecured contractual claims of the Participant against the Company.

7.3

As soon as practicable following a Funding Event, the Company shall contribute
an amount based upon the funding strategy adopted by the Trust Administrator
with the assistance of an appointed actuary necessary to fulfill the Company’s
obligations pursuant to this Section 7. In the event of a dispute over such
actuary’s determination,

 

37



the Company and any complaining Participant(s) shall refer such dispute to an
independent, third party actuarial consultant, chosen by the Company and such
Participant. If the Company and the Participant cannot agree on an independent,
third party actuarial consultant, the actuarial consultant shall be chosen by
lot from an equal number of actuaries submitted by the Company and the
applicable Trustee. Any such referral shall only occur once in total and the
determination by the third-party actuarial consultant shall be final and binding
upon both parties. The Company shall be responsible for all of the fees and
expenses of the independent actuarial consultant.

7.4

In the event of a Southern Change in Control or a Company Change in Control,
notwithstanding anything to the contrary in this Schedule, upon termination as a
Director, that amount in the Deferred Compensation Plan Account(s) of a
Participant who was a Director determined as of such Change in Control shall be
paid out in a lump sum if such Participant makes an election pursuant to
procedures established by the Trust Administrator, in its sole and absolute
discretion. If no such election is made, the Director shall receive payment of
his Accounts solely in accordance with Section 6 of this Schedule.

SECTION 8

 

Miscellaneous Provisions

8.1

Except for Sections 12.1 and 12.2 of the main body of the Plan, Sections 9, 10
and 11 of the main body of the Plan are hereby incorporated by reference into
this Schedule. Any amendment to Sections 9, 10 and 11 of the main body of the
Plan shall operate as an amendment to Sections 9, 10 and 11 of the Schedule
except that Section 8.2 below shall set forth the sole method for amending
and/or terminating this Schedule.

8.2

Subject to Section 8.1, this Schedule may be amended or terminated at any time
by the Board in its sole discretion at any time and from time to time by written
resolution expressly modifying this Schedule provided, however, that no such
amendment or termination shall impair any rights to any benefits that have
accrued hereunder, and further provided that no such amendment or termination of
the Plan shall be effective if such amendment or termination is made or is
effective within a period that is (a) six (6) months before, or at any time
after, a Preliminary Change in Control and (b) prior to (x) the earlier of such
time as the Southern Committee shall have determined that the event that gave
rise to such Preliminary Change in Control shall not be Consummated or (y) two
years following the respective Change in Control, unless such amendment or
termination during such period has the effect of increasing benefits to
Participants under the Plan, is determined by the Board of Directors to be
immaterial, or applies solely to Directors who, in the case of a Company Change
in Control, are not Directors on the date of the respective Preliminary Change
in Control, or, in the case of a Southern Change in Control, are not Directors
on the date of the respective Southern Change in Control. Following a Change in
Control, nothing in this Section 8.2 shall prevent the Board of Directors from
amending or terminating the Schedule as to any subsequent Change in Control
provided that no such amendment or termination shall impair any rights or reduce
any benefits previously accrued under the Schedule as a result of a previous

 

38



Change in Control. It is the Company’s intent that any modification to this
Schedule shall not constitute nor shall it be interpreted to be a “material
modification” of any right or feature of this Schedule as such term is defined
under Section 409A of the Code, Internal Revenue Service Notice 2005-1, Treasury
Regulation Section 1.409A et seq., or any subsequent guidance promulgated by the
Treasury Department, unless the Schedule is amended contemporaneously to comply
with Code Section 409A.

 

 

39

 

 